Grantee:
 
Number of Shares:
             
Date of Award:
 





RESTRICTED STOCK AGREEMENT




This Restricted Stock Agreement (“Agreement”) is made as of the award date set
forth above, between UNITED BANCORP, INC., a Michigan corporation (“United” or
the “Company”), and the employee named above (“Employee”).


The United Bancorp, Inc. Stock Incentive Plan of 2010 (the “Plan”) is
administered by the Compensation and Governance Committee of United’s Board of
Directors (the “Committee”).  The Committee has determined that Employee is
eligible to participate in the Plan.  The Committee has awarded restricted stock
to Employee, subject to the terms and conditions contained in this Agreement and
in the Plan.


Employee acknowledges receipt of a copy of the Plan and accepts this restricted
stock award subject to all of the terms, conditions, and pro­visions of this
Agreement and the Plan.


1.           Award.  United hereby awards to Employee the number of shares of
United’s Common Stock set forth next to “Number of Shares” above, and subject to
restrictions imposed under this Agreement and the Plan (the “Restricted Stock”).


2.           Transferability.  Until the restrictions lapse as set forth in
Section 3 below, the Plan provides that Restricted Stock granted under this
Agreement is generally not transferable by Employee except by will or according
to the laws of descent and distribution, and further provides that all rights
with respect to the Restricted Stock are exercisable during Employee’s lifetime
only by Employee, Employee’s guardian, or legal representative.  United may
place an appropriate legend upon any certificate representing shares of
Restricted Stock awarded under this Agreement and issue appropriate stop
transfer instructions to its transfer agent with respect to such
shares.  Employee may not transfer 50% of the “net” number of shares of
Restricted Stock awarded pursuant to this Agreement for one year after the
restrictions on this award lapse, as required by the Company’s Stock Ownership
Guidelines for the Company’s executive officers.


3.           Lapsing of Restrictions.  Except as otherwise provided in this
Agreement, the restrictions imposed on 100% of the Restricted Stock awarded
pursuant to this Agreement shall lapse two years from the date of this
Agreement.  The period during which Restricted Stock is subject to restrictions
imposed by the Plan and under this Agreement shall be known as the “Restricted
Period.”


4.           Termination of Employment or Officer Status.  If the Employee’s
employment or officer status with United or any of its Subsidiaries is
terminated during any Restricted Period, all Restricted Stock still subject to
restrictions at the date of such termination shall either vest or

 
 

--------------------------------------------------------------------------------

 


automatically be forfeited and returned to United as provided in the Plan except
as otherwise set forth in this Section.


Notwithstanding any provisions of the Plan or this Agreement, 100% of the
Restricted Stock subject to this Agreement shall fully vest upon the following
events resulting in termination of employment or officer status: (a) death;
(b) Disability; (c) Change in Control; or (d) Retirement (i.e., Employee’s
voluntary termination of all employment and/or officer status with United and
its Subsidiaries after the Employee has attained 65 years of age).


5.           Covenants.  All unvested Restricted Stock shall automatically be
forfeited and returned to United upon Employee’s breach of any of Employee’s
obligations under this Section 5.  Employee acknowledges that the award of
Restricted Stock under this Agreement is valuable consideration to Employee and
that a violation of this Section 5 would cause immeasurable and irreparable harm
to United.  Accordingly, Employee agrees that United shall be entitled to
injunctive relief in any court of competent jurisdiction for any actual or
threatened violation of any provision of this Section 5, in addition to the
forfeiture of unvested Restricted Stock and any other remedies the Company may
have.


(a)           Covenant Not-to-Compete.  This Agreement’s non-competition
provisions are a material part of the consideration relied upon by United in
entering into this Agreement.  The Company and Employee acknowledge and agree
that by virtue of Employee’s past experience in the banking industry and
Employee’s knowledge of the business of the Company, Employee is uniquely
qualified to successfully compete with the Company.  In recognition of these
circumstances, and in consideration for the Company’s grant of Restricted Stock
to the Participant as set forth in Section 1 above, Employee covenants and
agrees that Employee will not, during the Restricted Period and for one (1) year
thereafter, engage in the counties of Lenawee, Washtenaw, Livingston or Monroe
in any business which is competitive with a business then being regularly
conducted by the Company in any of said counties; provided, however, that the
forgoing covenant shall not prohibit Employee from owning, directly or
indirectly, 1% or less of any publicly traded financial services
corporation.  Employee further covenants that during the above-stated period
he/she will not, directly or indirectly, induce or attempt to induce any of the
suppliers, clients or employees of the Company to terminate or change the nature
of their business relationships with the Company, or otherwise engage in or
conduct activities, directly or indirectly, which could reasonably be expected
to have an adverse effect on the Company’s business relationships with its
suppliers, clients or employees.  Employee acknowledges that a breach of the
provisions of this Section 5 will cause the automatic forfeiture of any unvested
Restricted Stock.


(b)           Confidential Information.  This Agreement’s confidentiality
provisions are a material part of the consideration relied upon by United in
entering into this Agreement.  In connection with Employee’s employment with
United, Employee will have access to information or materials of United and the
Subsidiaries that are considered trade secret, confidential and/or proprietary
(“Confidential Information”).  Confidential Information includes but is not
limited to information, documents and material:

 
 

--------------------------------------------------------------------------------

 



(i)           pertaining to customers; potential customers; accounting; costs;
supplier lists; details of any supplier or prospective supplier relationship;
client or consultant contracts; supplier contracts; current, former and
prospective employees; pricing policy; operational method; marketing plan or
strategy; sales, servicing, management or administration; service development or
plan; business acquisition plan; any scientific, technical information, idea,
discovery, invention, design, process, procedure, formula, pattern or device
that is designed or used to give a competitive edge or improvement to United or
any of the Subsidiaries; any computer software in any form and computer software
methods and techniques or algorithms of organizing or applying the same; and any
specialized equipment, processes and techniques developed to further the
business of the United or any of the Subsidiaries; or


(ii)           pertaining to trade secrets as defined in the Restatement of
Torts which the parties accept as an appropriate statement of law; or


(iii)           of the type described above which United or any of the
Subsidiaries obtained from another party and which United treats as proprietary
or designates as confidential, whether or not owned or developed by United or
any of the Subsidiaries.


Employee shall use Confidential Information only for the benefit of United or
any of the Subsidiaries and not for Employee’s own benefit.  Employee shall not
take Confidential Information or related materials upon termination of
Employee’s employment.  Employee shall not interfere or attempt to interfere
with United’s or any of the Subsidiaries’ access to Confidential
Information.  Employee shall not destroy Confidential Information in any form,
except as permitted by United.


Confidential Information shall be disclosed and used only by staff members of
United and the Subsidiaries who have a need to access it in order to do their
jobs, shall be maintained in secure physical locations, and shall not be
disclosed to any other company or person except in connection with the business
activities of United or any of the Subsidiaries.


Confidential Information created by Employee during Employee’s employment with
United that relates to the business of United or any of the Subsidiaries (or
prospective business opportunities), or uses Confidential Information created
with resources of United or any of the Subsidiaries (including staff, premises
and equipment), belongs to United.  The term “Confidential Information” includes
copyrightable works of original authorship (including but not limited to
reports, analyses, and compilations, business plans, new product plans), ideas,
inventions (whether patentable or not), know-how, processes, trademarks and
other intellectual property.  All works of original authorship created during
Employee’s employment are “works for hire” as that term is used in connection
with the U.S. Copyright Act.  Employee hereby assigns to United all rights,
title and interest in work product, including copyrights, patents, trade
secrets, trademarks and know-how.

 
 

--------------------------------------------------------------------------------

 


 
The confidentiality provisions of this Agreement survive termination of the
employment relationship with United and the Subsidiaries and shall survive for
so long a period of time as the Confidential Information is maintained by United
or any of the Subsidiaries as confidential.


(c)           Nonsolicitation of Employees and Customers.  This Agreement’s no
solicitation provisions form a material part of the consideration relied upon by
United in entering into this Agreement. These no solicitation provisions apply
to Employee regardless of whether Employee is acting on behalf of Employee or a
third party.  During the term of Employee’s employment and for a period of one
(1) year after Employee’s last day of employment, Employee agrees not to,
directly or indirectly:


(i)           induce, influence or solicit any stockholder, director, officer,
joint venture, investor, leaser, supplier, customer or any other person with a
business relationship with United or any of the Subsidiaries to discontinue or
reduce or modify the extent of its relationship with United or any of the
Subsidiaries; or


(ii)           solicit, recruit, encourage, hire, employ or seek to employ, or
cause any other business to solicit, recruit, encourage, hire, employ or seek to
employ, or otherwise induce or influence any current or former employee of
United or any of the Subsidiaries to reduce, modify or terminate an employment
or agency relationship with United or any of the Subsidiaries unless the
employment relationship between the employee and United and the Subsidiaries has
been terminated for a minimum of six (6) months at the time of the solicitation,
recruitment or other contact.


6.           Employment by United.  The award of Restricted Stock under this
Agreement shall not impose upon United or any Subsidiary any obligation to
retain Employee in its employ for any given period or upon any specific terms of
employment.  United or any Subsidiary may at any time dismiss Employee from
employment, free from any liability or claim under the Plan or this Agreement,
unless otherwise expressly provided in any written agreement with Employee.


7.           Stockholder Rights.  During the Restricted Period, Employee shall
have all voting, dividend, liquidation, and other rights with respect to the
Restricted Stock held of record by Employee as if Employee held unrestricted
Common Stock; provided, however, that the unvested portion of any Restricted
Stock award shall be subject to any restrictions on transferability or risks of
forfeiture imposed pursuant to this Agreement or the Plan.  Any noncash
dividends or distributions paid with respect to shares of unvested Restricted
Stock shall be subject to the same restrictions as those relating to the
Restricted Stock awarded under this Agreement.  After the restrictions
applicable to the Restricted Stock lapse, Employee shall have all stockholder
rights, including the right to transfer the shares except as otherwise provided
in this Agreement, subject to such conditions as United may reasonably specify
to ensure compliance with federal and state securities laws.


 
 

--------------------------------------------------------------------------------

 
 
    8.           Withholding.  United or one of its Subsidiaries shall be
entitled to (a) withhold and deduct from Employee’s future wages (or from other
amounts that may be due and owing to Employee from United or a Subsidiary), or
make other arrangements for the collection of, all amounts necessary to satisfy
any and all federal, state, and local withholding and employment-related tax
requirements attributable to the Restricted Stock award under this Agreement,
including, without limitation, the award or vesting of, or payments of dividends
with respect to, the Restricted Stock; or (b) require Employee promptly to remit
the amount of such withholding to United or a Subsidiary before taking any
action with respect to the Restricted Stock.  Unless the Committee provides
otherwise, withholding may be satisfied by withholding Common Stock to be
received or by delivery to United or a Subsidiary of previously owned Common
Stock of United, in which case the shares withheld shall be valued at the Market
Value as of the date of the taxable event.


9.           Severability and Savings Clause.  The Company may unilaterally
amend this Agreement if the Committee or the Company’s Board of Directors
determines an amendment is appropriate to avoid any material risk of a violation
of or penalties under any law or regulation or to avoid any other material and
unintended adverse consequence to the Company.  If a court of competent
jurisdiction determines that any provision of the Plan or this Agreement or any
portion of a provision is void or unenforceable, only such provision or portion
will be rendered void or unenforceable.  The remainder of this Agreement will
continue in full force and effect.  If a court of proper jurisdiction determines
that any of Employee’s covenants in Section 5 of this Agreement is overbroad as
to duration, coverage, or geographic scope, it is the intent of the parties that
such covenant will be limited in such jurisdiction to the extent necessary to
allow its enforcement.


10.           Effective Date.  This award of Restricted Stock shall be effective
as of the date first set forth above.


11.           Amendment.  This Agreement shall not be modified except in a
writing executed by the parties hereto.


12.           Agreement Controls.  The Plan is incorporated in this Agreement by
reference.  Capitalized terms not defined in this Agreement shall have those
meanings provided in the Plan.  In the event of any conflict between the terms
of this Agreement and the terms of the Plan, the provisions of the Agreement
shall control.






 
 

--------------------------------------------------------------------------------

 


 
UNITED BANCORP, INC.
 
 
by
   
 
Its
     
“United”
               
Signature
               
Print name
   
“Employee”


5172059-3

 
 

--------------------------------------------------------------------------------

 
